25234900
		



                                       
                             NUMBER 13-13-00697-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                                       
                     IN RE FIRST MERCURY INSURANCE COMPANY
                                       

                       On Petition for Writ of Mandamus.


                                     ORDER
                                       
                 Before Justices Rodriguez, Garza, and Perkes
                               Per Curiam Order
                                       
Relator, First Mercury Insurance Company, filed a petition for writ of mandamus in the above cause on December 13, 2013, requesting that we compel the trial court to vacate its order denying First Mercury's plea to the jurisdiction and to issue an order granting the plea.  The Court requests that the real parties in interest, Estaban Hurtado, Gerardo Hurtado, San Juanita Davila, and Cristela Hurtado individually and as next friend of Juan Luis Huerta III, Misael Alejandro Huerta, and Britney Anaid Huerta, or any others whose interest would be directly affected by the relief sought, file a response to the petition for writ of mandamus on or before the expiration of ten days from the date of this order.  See Tex. R. App. P. 52.2, 52.4, 52.8.  
IT IS SO ORDERED.		

										PER CURIAM


Delivered and filed the 17th 
day of December, 2013.